PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Akira Fujikawa, et al. 
Application No. 15/550,428
Filed: August 11, 2017
For: EXTERNAL PREPARATION COMPRISING PYRIDONECARBOXYLIC ACID DERIVATIVE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed January 8, 2021 and supplemented on June 1, 2021, to 
revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

The application became abandoned for failure to timely reply to a final Office action, mailed 
May 2, 2019, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on August 3, 2019.  A Notice of Abandonment was mailed on November 29, 2019. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b); (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.

This application is being revived solely for the purpose of continuity with Application No. 17/144,582 filed January 8, 2021.   As continuity has been established by revival of this application, this application is again abandonment in favor of continuing Application No. 17/144,582.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions